office_of_chief_counsel internal_revenue_service memorandum number release date cc corp rgjones postf-128013-14 uilc date date third party communication none date of communication not applicable to nancy knapp associate area_counsel cc lb_i hmp wa sec_2 kimberly b tyson cc lb_i hmp wa sec_2 gbo from russell g jones senior counsel branch corporate subject retroactive real_estate_investment_trust reit election and sec_351 control requirement this chief_counsel_advice supplements the chief_counsel_advice dated date from robert a martin senior technician reviewer branch financial institutions products the june cca for definitions of capitalized terms not defined herein and for a lengthier discussion of the pertinent facts please refer to the june cca this advice may not be used or cited as precedent the june cca concludes in part that if bankllc’s reit election were effective as of the date of bankllc’s formation then failed institution would be deemed to have contributed bankllc’s assets to bankllc the deemed contribution in a sec_351 transaction immediately before the close of the preceding day and bankllc’s basis in any built-in_loss assets should have been reduced to such assets’ fair_market_value under sec_362 immediately after the deemed contribution unless failed holdco made a timely election under sec_362 sec_362 would apply to the deemed contribution if such contribution were treated as a sec_351 transaction however after further consideration we question whether failed institution was in control of bankllc for purposes of sec_351 immediately after the deemed contribution as described in the june cca failed institution formed bankllc a single-member llc that failed institution treated as a disregarded_entity for federal_income_tax purposes on date year that same day failed institution transferred the remic securities to bankllc on date year bank acquired failed institution’s deposit liabilities and assets including the remic securities which were held by bankllc in the acquisition subsequently on date year bankllc elected to be treated as a reit for federal_income_tax purposes effective as of date year the retroactive reit election if the retroactive reit election were respected as being effective as of date year then bankllc would be deemed to have elected to be classified as an association for federal_income_tax purposes effective at the start of that day see sec_301_7701-3 as a consequence failed institution would be deemed to have contributed all of bankllc’s assets and liabilities to bankllc in exchange for stock therein immediately before the close of the prior day see sec_301_7701-3 the tax treatment of bankllc’s change in entity classification would be determined under all relevant provisions of the internal_revenue_code and general principles of tax law see id sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person s are in control as defined in sec_368 of the corporation sec_368 defines the term control to mean the ownership of stock possessing at least of the total combined voting power of all classes of stock entitled to vote and at least of the total number of shares of all other classes of stock of the corporation the control requirement of sec_351 is not satisfied however if the transferor is under a binding commitment at the time of the exchange to transfer the transferee corporation’s stock to another person in a taxable disposition see eg 89_f2d_513 3d cir 188_f2d_127 2d cir cert_denied 342_us_824 revrul_70_522 1970_2_cb_81 65_tc_1025 revrul_79_70 1979_1_cb_144 revrul_79_194 1979_1_cb_145 revrul_83_23 1983_1_cb_82 revrul_2003_51 2003_1_cb_938 as the tax_court stated in intermountain lumber t c pincite a determination of ‘ownership ‘ as that term is used in sec_368 and for purposes of control under sec_351 depends upon the obligations and freedom of action of the transferee with respect to the stock when he acquired it from the corporation if the transferee as part of the transaction by which the shares were acquired has irrevocably foregone or relinquished at that time the legal right to determine whether to keep the shares ownership in such shares is lacking for purposes of sec_351 when bankllc made the retroactive reit election that triggered the deemed contribution failed institution the transferor no longer owned bankllc the transferee corporation thus as part of the deemed contribution failed institution should be viewed as having irrevocably foregone or relinquished at the time of the deemed contribution the legal right to determine whether to keep the bankllc shares in other words bank’s purchase of bankllc a disregarded_entity followed by bankllc’s retroactive reit election which triggered the deemed contribution is analogous to a situation in which failed institution transferred the remic securities to bankllc in a purported sec_351 transaction and sold bankllc to bank under a binding commitment in sum if bankllc’s reit election were effective as of the date of bankllc’s formation we believe the deemed contribution would not satisfy the control requirement in sec_351 consequently bankllc’s basis in the remic securities immediately after the deemed contribution would be the fair_market_value thereof this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ russell g jones senior counsel branch corporate cc deputy division counsel operations large business international
